Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 2-4, 7-18 and 20 are pending and examined on the merits in the present Office action.
	Claims 2 and 18 are currently amended.

Withdrawn rejections
	The rejection of claims 2-21 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 112
Lack of antecedent basis
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “said clonal propagation” in lines 2-3, referring to independent claim 2. There is insufficient antecedent basis for this limitation in the claim because claim 2 is currently amended to say “vegetative propagating” whereas in the previous version of the claims it said “clonally propagating”.
Therefore, the limitation in the claim lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 2-4, 7, 9-13, 16-18 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson (Thompson and Ray. “Breeding Guayule”. Chapter 4; Plant Breeding Reviews Volume 6: 93-158. 1989) in view of Keys (Keys and Ray. Journal of American Horticultural Science. 127(3):404-408. 2002)
	Claim 2 requires pollinating a female with a male to produce F1 seeds on said female; selecting a triploid or pentaploid apomictic hybrid plant grown from F1 hybrid seeds; vegetatively propagating said apomictic hybrid plant to produce a cloned apomictic plant line; growing plant(s) of apomictic line, collecting resulting apomictically derived hybrid seeds wherein the growing of the plant(s) is in the presence of at least one tetraploid plant. 
	Claim 3 limits claim 2 by requiring that the female is a self-incompatible diploid and that the male is tetraploid.
Claim 4 limits claim 2 by requiring that the female is tetraploid and the male is hexaploid.
	Claim 9 limits claim 2 by requiring that one of the female or male is homozygous inbred. 
	Claim 10 limits claim 2 by requiring that the female and male are genetically distinct. 
Claim 11 limits claim 2 by requiring that either the female or male plant is a facultative apomictic species. 
Claim 12 limits claim 11 by requiring that the facultative apomictic species is Parthenium argentatum. 
Claim 13 is drawn to the hybrid seed produced by the method of claim 2. 
Claim 16 is drawn to a plant part, including a seed of the hybrid plant of claim 13. 
	Claim 17 includes a method of producing a plant-derived product from the hybrid plant of claim 13. 
	An embodiment of claim 18 includes pollinating a female with a male to produce F1 guayule seeds on the female plant; selecting an apomictic hybrid plant grown from F1 hybrid seeds; clonally propagating said apomictic hybrid plant to produce a cloned apomictic plant line; growing plant(s) of apomictic line, collecting resulting apomictically derived hybrid seeds wherein the female parent is a diploid plant and the male plant is a tetraploid.
	An embodiment of claim 20 includes a hybrid seed produced by the method of claim 18.
Regarding claims 2-3, 18 and 20, Thompson teaches cross-pollinating a female diploid plant with a male tetraploid plant to produce F1 seeds on said female (paragraph bridging pages 106-107; table 4.1 under “Class IV Development from Fertilized MMC” in which the male is tetraploid (4n=72) and the female is diploid). Thompson also predicted under Class IV development that a female tetraploid and a male diploid would produce a triploid (54 chromosomes in progeny). Thompson observed F1 hybrid seeds which are triploid and pentaploid (Table 4.1 under “Class IV Development from Fertilized MMC”; pentaploid wherein the male is a tetraploid (4n=72) and wherein the female is a hexaploid (resulting in 90 chromosomes in progeny); triploid wherein either the male or female parent is tetraploid and the other parent completing the cross is diploid (resulting in 54 chromosomes in progeny)). Thompson teaches vegetative propagation by rooting cuttings to produce clones of selected plants (page 154, paragraph 4).
Regarding claim 9, the progeny described by Thompson in Table 4.1 under “Class I Development from Nonfertilized MMC” (page 106) comprise double haploids inherited from the non-reduced megaspore mother cell of the unfertilized maternal parent, a fully homozygous set of homologous chromosomes.
Regarding claim 10, Thompson provides crossing a genetically distinct male and female plant, as evidenced by the fact that they are often being crossed with different ploidy levels (page 106 Table 4.1).
Regarding claims 11 and 12, Thompson teaches that the plants are all facultative apomictic species (paragraph bridging pages 99-100), Parthenium argentatum (page 93, first sentence under A. The Plant and Its Uses).
Thompson does not teach crossing a female tetraploid with a male hexaploid (claim 4).
Regarding claim 4, Thompson observed pentaploid progeny resulting by a cross between a female hexaploid and a male tetraploid (Table 4.1 under “Class IV Development from Fertilized MMC” wherein the male is a tetraploid (4n=72) and wherein the female is a hexaploid). Thompson also teaches that flowers of the guayule (Parthenium argentatum) have fertile male “staminate fertile disk florets” and female “pistillate fertile ray florets” reproductive organs (page 103 second paragraph). Because guayule plants comprise fertile male and female reproductive organs, it would have been obvious to modify the cross of Thompson to comprise a male hexaploid and a female tetraploid. One would have expected seed to form of pentaploid progeny as a result.
Thompson does not teach selecting a hybrid plant grown from the F1 seeds produced (a limitation of claim 2).
Thompson does not teach growing the resulting apomictic plant(s) in the presence of at least one tetraploid plant (a newly added limitation of claim 2).
Thompson does not teach the hybrid seed produced by the method of claim 2 (claim 13).
Thompson does not teach a plant part of the hybrid seed produced in claim 13 (claim 16). 
Keys teaches developing a technique to estimate the frequency of apomixis in order to facilitate guayule breeding programs (page 404, left column, paragraph 3).
It would have been obvious to modify the guayule crossing taught by Thompson to select for apomixis in the progeny as taught by Keys because apomictic F1 plants would have the benefit of subsequent progeny produced being homozygous after a single generation rather than requiring several generations. Identifying apomixis in F1 progeny necessarily requires hybrid seed (claim 13) and a plant part from the hybrid seed (claim 16). One would have expected this to be possible because Thompson teaches that apomixis is genetically controlled (page 107, paragraph 2). This would be expected to result in a hybrid seed produced by crossing guayule plants and the hybrid seed would be expected to have plant parts when grown. It would have been obvious to grow the selected plant in the presence of at least one tetraploid guayule. When using a tetraploid for the female plant and for example, a diploid for the male, it would be expected that while some triploid progeny would be produced, there would also be apomictic tetraploid plants which are clones of the mother plant i.e. generative apospory (Thompson, page 106, paragraph 2). Because guayule is known to reproduce in this way in addition to fertilization, it would have been obvious to have grown apomictic plants in the presence of tetraploid plants as it appears Thompson would have been meeting this claim limitation by nature of making the crosses described. However, regardless of what Thompson may have grown which would have incidentally anticipated this limitation, it would be obvious to grow the plants selected in the presence of a tetraploid plant because guayule occurs in tetraploid form and it would be reasonable to grow such plants in the presence of the selected pentaploid or tetraploid for a variety of reasons, e.g. to compare performance. 
Thompson does not explicitly teach producing a plant derived product from the hybrid plants (claim 17).
Regarding claim 17, Thompson provides that guayule plants produce rubber which is extracted by grinding the stem and root tissues and using organic solvents (page 94, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extract rubber from the hybrid plants taught by Thompson because the species is primarily used for rubber production. One would have expected to produce rubber from the hybrid plants

B.	Claims 7-8 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Keys as applied to claims 2-4, 7, 9-13, 16-18 and 20 above, and further in view of Ray (Ray et al. “Registration of Six Guayule Germplasms with High Yielding Ability”. Crop Science. 39: 300. 1999).
Claim 7 limits claim 2 by requiring that the female or male is pre-selected for high productivity. 	Claim 8 limits claim 2 by requiring that apomictic plants grown from hybrid seeds are further selected for high productivity prior to propagation.
Claim 14 is drawn to the hybrid plant of claim 2 exhibiting an improved target trait.
Thompson teaches that germplasm enhancement and development of high-yielding cultivars by plant breeding is considered to be of the highest priority (page 95, first paragraph, last sentence).  Thompson further provides that long term improvements that will make guayule production economical must come through plant breeding programs (page 95, second paragraph, last sentence).
	Thompson does not teach the plants being crossed were pre-selected for high productivity (claim 7).	
Thompson in view of Keys does not teach apomictic plants grown from hybrid seeds are further selected for high productivity prior to clonal propagation (claim 8 and 14).
Ray teaches observation of guayule breeding lines selected for multiple traits including high productivity (page 300, left column, last sentence of paragraph 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cross taught by Thompson in view of Keys to include observation productivity in the pre-screening of parental lines as well as in the resulting progeny. One would have expected a hybrid progeny with increased productivity as a result.
	
C.	Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Keys as applied to claims 2-4, 7, 9-13, 16-18 and 20 above, and further in view of Dong (Dong et al. “Overexpression of 3-hydroxy-3-methylglutaryl coenzyme A reductase in Parthenium argentatum (guayule)”. Industrial Crops and Products. 46: 15-24. 2013).
Claim 15 limits claim 13 by requiring that the hybrid plant comprises a transgene.
Thompson does not teach the hybrid plant comprising a transgene (claim 15). 
	Dong teaches transgenic insertion of the HMGR gene into guayule produced a higher rubber content in modified plants (page 21, right column, paragraph under “Summary/conclusions”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cross pollination of Thompson to include the transgene of Dong because it would produce a hybrid plant comprising the HMGR gene. One would expect a hybrid plant as taught by Thompson comprising the HMGR gene to comprise and increased rubber content.	
	Therefore, the claimed invention is obvious over: A. Thompson in view of Keys, B. Thompson and Keys in further view of Ray and C. Thompson and Keys in further view of Dong.

Applicant’s arguments
Regarding rejection under 35 USC 103
	The applicant has argued that none of the references teach, suggest or disclose growing an apomictic triploid or pentaploid plant line in the presence of a tetraploid plant. 
	This argument has been fully considered but it is not persuasive. It would be obvious to grow the plants selected in the presence of a tetraploid plant because guayule occurs in tetraploid form and it would be reasonable to grow such plants in the presence of the selected pentaploid or tetraploid for a variety of reasons. When growing the selected triploid or pentaploid, it would be desirable for a breeder to grow it in the presence of the tetraploid parent line for comparison. For example, a triploid plant can be produced by crossing a tetraploid male plant and a diploid female plant or a tetraploid female plant and a diploid male plant (Thompson, page 106, table 4.1). It is commonly practiced for a breeder to grow progeny plants in the presence of parental lines for comparison (for example: page 127, paragraph 2, last sentence).
	The applicant has argued that none of the references teach, suggest or disclose the newly added limitation to claim 2, a vegetative propagation step after selecting triploid or pentaploid hybrids.
This argument has been fully considered but it is not persuasive. This limitation had not been previously considered because it is newly added by amendment of the applicant. Therefore, it is addressed in the present Office action. Thompson teaches vegetative propagation by rooting cuttings to produce clones of selected plants (page 154, paragraph 4).
 
Conclusion
	2-4, 7-18 and 20 remain rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663